Title: From Alexander Hamilton to Otho H. Williams, 31 March 1791
From: Hamilton, Alexander
To: Williams, Otho H.


Treasury DepartmentMarch 31st 1791
Sir.
The device intimated to me in your letter of the 26th. of January, I consider as a mere evasive expedient, which ought not to protect the owner of the vessel from a prosecution for perjury. It is my desire therefore that if any such case should occur you may direct proceedings on that ground against the offender.
I am, Sir,   Your obedt. Servant
Alexander Hamilton
Otho H Williams Esqr.Collector.
